—Judgment, Supreme Court, New York County (Frederic Berman, J.), rendered December 4, 1996, convicting defendant, upon his plea of guilty, of criminal possession of a weapon in the third degree, and sentencing him, as a second felony offender, to a determinate term of 4 years, unanimously affirmed.
Defendant’s suppression motion was properly denied. We see no reason to disturb the court’s credibility determinations, which are supported by the record (People v Prochilo, 41 NY2d 759, 761), and will not be disturbed by this Court. Concur— Nardelli, J. P., Rubin, Tom and Andrias, JJ.